DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 6/2/2021 which amended claims 1, 4, and 7, cancelled claims 2-3, and added new claim 14. Claims 1 and 4-14 are currently pending.  

Specification
The amendment to the specification filed on 6/2/2021 is acknowledged and is acceptable. 


Information Disclosure Statement
The information disclosure statement filed 7/9/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Minato et al. (US Patent No. 4,749,436, Minato hereinafter) in view of Shiraishi (US Patent No. 6,731,371).
Regarding claim 1, Minato discloses an exposure device that performs exposure processing on a substrate that is at least partially circular (Figs. 1-2, equipment 100, 200 processes a semiconductor wafer W), comprising: 
a cylindrical peripheral wall member that forms a processing space in which the substrate is storable and has an upper opening and a lower opening (Fig. 1, col. 2, lines 46-57, table 5 includes a cylindrical wall with a lower aperture in opening 11 in which the stage 9 is positioned to hermetically seal the lower aperture of the opening. The upper aperture of the opening 11 includes transparent plate 12); 

a closing member that is provided to be movable in an up-and-down direction below the peripheral wall member and configured to be capable of closing and opening the lower opening (Fig. 1, col. 2, lines 36-55, col. 3, lines 23-39, flanged part 9a of stage 9 is moved vertically by lifting member 7 to a position to seal with the lower side of table 5); 
a substrate supporter that supports the substrate between the emission surface and the closing member such that the substrate faces the emission surface (Fig. 1, col. 2, lines 36-59, the top base of stage 9 supports the semiconductor wafer W between the transparent plate 12 and the flanged part 9a so that the wafer W faces the transparent plate 12); 
a supplier that supplies an inert gas to the processing space with the substrate supported by the substrate supporter in the processing space and the lower opening closed by the closing member in the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 23-59, inert nitrogen gas is provided from a source to a gas feed line 17, which supplies the inert nitrogen gas to the chamber S in which the wafer W is positioned. The inert gas is supplied to the chamber S when the flanged part 9a seals the opening in table 5); and 
an exhauster that exhausts an atmosphere in the processing space to outside of the processing space with the substrate supported by the substrate supporter and the lower opening closed by the closing member in the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 23-68, vacuum pump 15 removes air in chamber S through suction path 13 and bellows tube 14 when the wafer W is supported by stage 9 and flanged part 9a is sealed to table 5), wherein
a first gas flow path and a second gas flow path that communicate with outside of the peripheral wall member and the processing space are formed inside of the peripheral wall member (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, communication path 16 connected to gas feed line 17 and suction path 13 are formed in the table 5),
the supplier is provided to be capable of supplying the inert gas into the processing space through the first gas flow path (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, the inert nitrogen gas feed line 17 supplies the inert gas to communication path 16 and chamber S),
the exhauster is provided to be capable of exhausting the atmosphere in the processing space to the outside of the processing space through the second gas flow path (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, the vacuum pump 15 suctions air from chamber S through the suction path 13 and flexible bellows 14),
wherein the first gas flow path and the second gas flow path are respectively formed in portions of the peripheral wall member that are opposite to each other with the processing space located therebetween (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, communication path 16 and suction path 13 are formed in table 5 such that they face each other with the chamber S interposed between the paths as depicted in Fig. 1). Minato does not teach or suggest the first gas flow path and the second gas flow path are provided at positions farther upward than the substrate by the substrate supporter in the processing space. 
Shiraishi discloses the first gas flow path and the second gas flow path are provided at positions farther upward than the substrate supported by the substrate supporter in the processing space (Fig. 1, col. 12, lines 1-37, gas supply port G1i and gas exhaust port G1e are arranged above wafer 17a on wafer stage 18a to supply and remove gas to space S1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first gas flow path and the second gas flow path are provided at positions farther upward than the substrate supported by the substrate supporter in the processing space as taught by Shiraishi in the exposure device as taught by Minato since including the first gas flow path and the second gas flow path are provided at positions farther upward than the substrate supported by the substrate supporter in the processing space is commonly used to improve transmittance of the exposure illuminance by efficiently removing outgassed substances from the space between the substrate and the light transmitting surface (Shiraishi, col. 11, lines 30-67, col. 12, lines 18-37).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minato as modified by Shiraishi as applied to claim 1 above, and further in view of Ichinose (US PGPub 2016/0111318).  
Regarding claim 4, Minato as modified by Shiraishi discloses wherein the closing member has a flat upper surface facing the emission surface (Minato, Fig. 1, the flanged part 9a includes a top base of stage 9 that is flat and supports wafer W), but Minato as modified by Shiraishi does not appear to explicitly describe the substrate supporter includes a plurality of substrate supporters, the plurality of the substrate supporters are attached to the upper surface of the closing member.
Ichinose discloses wherein the substrate supporter includes a plurality of substrate supporters (Figs. 4 and 7, paras. [0052], [0059], the upper surface of the wafer holder 54 includes pin-shaped protruding parts 54b and sidewall part 54c to support the bottom surface of the wafer W),
the closing member has a flat upper surface facing the emission surface (Figs. 1, 4, 7, the wafer holder 54 includes a flat upper surface facing the projection optical system PL), and 
the plurality of substrate supporters are attached to the upper surface of the closing member (Figs. 4 and 7, paras. [0052], [0059], the upper surface of the wafer holder 54 includes pin-shaped protruding parts 54b and sidewall part 54c to support the bottom surface of the wafer W).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the substrate supporter includes a plurality of substrate supporters, the plurality of the substrate supporters are attached to the upper surface of the closing member as taught by Ichinose on the upper surface of the closing member in the exposure devices as taught by Minato as modified by Shiraishi since including the substrate supporter includes a plurality of substrate supporters, the plurality of the substrate supporters are attached to the upper surface of the closing member is commonly used to provide stable and secure support for the substrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minato as modified by Shiraishi as applied to claim 1 above, and further in view of Yamada et al. (US PGPub 2013/0260546, Yamada hereinafter). 
Regarding claim 6, Minato as modified by Shiraishi does not appear to explicitly describe a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the lower opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with vacuum ultraviolet rays from the emission surface in the second time.
Yamada discloses a controller that controls the light emitter and the supplier (Fig. 1, paras. [0040], [0065], [0069], [0102], controller 3 controls operation of the flash lamps 5 and the gas supply source 85 with valves 84 and 80), wherein 
the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with ultraviolet rays from the emission surface in the second time (Fig. 12, paras. [0006], [0040], [0045], [0058], [0091], [0102], the controller controls the flow rate of nitrogen gas supplied into chamber 6 when the wafer W is transferred into the chamber onto the holder 7 to closing of the transport opening 66 at t16, and when the wafer transport into the chamber is complete, the flow rate is reduced. The controller controls the flash radiation of flash lamps FL through lamp light radiation window 53 at time t4 during an interval of the low flow rate of nitrogen gas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with ultraviolet rays from the emission surface in the second time as taught by Yamada with the closing member and the vacuum ultraviolet rays in the exposure device as taught by Minato as modified by Shiraishi since including a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the lower opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with vacuum ultraviolet rays from the emission surface in the second time is commonly used to the control the flow rate of the inert gas to minimize particle contamination of the wafer surface (Yamada, para. [0102]). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of support pins that extend in the up-and-down direction at a position below the processing space and respectively have a plurality of upper ends that are capable of supporting the substrate, wherein the closing member has a plurality of through holes into which the plurality of support pins are inserted, the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member. These limitations in combination with the other limitations of the parent claims would render claim 5 non-obvious over the prior art of record.
Although Ichinose discloses lift pins that are movable in the Z direction to move a wafer in the vertical direction (Figs. 4 and 7, paras. [0056], [0059], [0075]-[0076], lift pins 44 are vertically movable through holes in wafer holder 54), Ichinose does not teach or render obvious the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member since the wafer holder does not close a lower opening. 

Claims 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nishide et al. (US PGPub 2018/0337076) discloses a gas supply pipe that supplies gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 11, 12, paras. [0039], [0069], gas supply pipe 83 supplies gas through a labyrinth portion 97 in a gas ring 90 to treatment space 65), but Nishide et al. does not describe or render obvious the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Minato discloses a peripheral wall member that forms a processing space in which the substrate is storable and has an upper opening and a lower opening (Fig. 1, col. 2, lines 46-57, table 5 includes a cylindrical wall with a lower aperture in opening 11 in which the stage 9 is positioned to hermetically seal the lower aperture of the opening. The upper aperture of the opening 11 includes transparent plate 12); a light emitter that has an emission surface that is provided above the peripheral wall member to close the upper opening of the peripheral wall member and emittable of vacuum ultraviolet rays to the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 1-19, lines 40-65, ultraviolet lamps 20 are provided above the transparent plate 12 and table 5 and emit ultraviolet light into the process chamber S); a substrate supporter that supports the substrate between the emission surface and the closing member such that the substrate faces the emission surface (Fig. 1, col. 2, lines 36-59, the top base of stage 9 supports the semiconductor wafer W between the transparent plate 12 and the flanged part 9a so that the wafer W faces the transparent plate 12); and a supplier that supplies an inert gas to the processing space with the substrate supported by the substrate supporter in the processing space and the lower opening closed by the closing member in the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 23-59, inert nitrogen gas is provided from a source to a gas feed line 17, which supplies the inert nitrogen gas to the chamber S in which the wafer W is positioned. The inert gas is supplied to the chamber S when the flanged part 9a seals the opening in table 5), but Minato does not describe or suggest the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Nakajima (US PGPub 2009/0245761) discloses a gas supply pipe that supplies inert gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 2, paras. [0042], [0043], gas pipe 83 supplies gas to a buffer space and then to slit 81), but Nakajima does not describe the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Shono (US PGPub 2018/0223426) discloses a base ring with a side port for supplying gas, the side port including a funnel-like opening that spreads out towards the processing chamber (Fig. 1B, paras. [0017], [0022], gas injector 147 includes inner surfaces 179), but Shono does not describe or suggest the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a substrate supporter that supports the substrate between the emission surface and the closing member such that the substrate faces the emission surface; a supplier that supplies an inert gas to the processing space with the substrate supported by the substrate supporter in the processing space and the lower opening closed by the closing member in the processing space; an exhauster that exhausts an atmosphere in the processing space to outside of the processing space with the substrate supported by the substrate supporter and the lower opening closed by the closing member in the processing space; and a plurality of support pins that extend in the up-and-down direction at a position below the processing space and respectively have a plurality of upper ends that are capable of supporting the substrate, wherein the substrate supporter includes a plurality of substrate supporters, the closing member has a flat upper surface facing the emission surface, and the plurality of substrate supporters are attached to the upper surface of the closing member, the closing member has a plurality of through holes into which the plurality of support pins are inserted, and the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Although Ichinose discloses lift pins that are movable in the Z direction to move a wafer in the vertical direction (Figs. 4 and 7, paras. [0056], [0059], [0075]-[0076], lift pins 44 are vertically movable through holes in wafer holder 54), Ichinose does not teach or render obvious the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member since the wafer holder does not close a lower opening. 


Response to Arguments
Applicant’s arguments, see page 9, filed 6/2/2021, with respect to the objection to claim 4 have been fully considered and are persuasive in light of the amendments to the claim. The objection to claim 4 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882